      Case 1:19-cv-03040-SAB           ECF No. 63         filed 05/06/19    PageID.2358 Page 1 of 2

                                   UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF WASHINGTON
                                         920 WEST RIVERSIDE AVENUE
                                                P.O. BOX 1493
                                         SPOKANE, WASHINGTON 99210
                                               www.waed.uscourts.gov

SEAN F. MCAVOY
CLERK OF COURT                                                                                     (509) 458-3400
                                                                                                FAX (509) 458-3420
5E1($ *52*$1
CHIEF DEPUTY CLERK

     5/6/2019
     Andrew Marshall Bernie and Bradley P Humphreys
     United States Department of Justice - DC L St
     1100 L Street NW
     Washington, DC 20005
    RE: State of Washington v. Azar, et al.
        1:19-cv-03040-SAB
    Dear Counsel:

    Attached is a copy of the Notice of Appeal and docket sheet in the above-referenced case.

    IMPORTANT - The Transcript Designation and Ordering form is now available on the public website under
    forms KWWSZZZZDHGXVFRXUWVJRYIRUPVDOOIRUPVWUDQVFULSWBIRUPV. $OOTranscript DesignDWLRQDQG
    Ordering forms should be electronically filed in ECF. You must contact the Court Reporter to
    make financial arrangements.

    3OHDVH1RWHThe designation form must be completed in full including the name and date of each
    proceeding and the court reporter’s name who reported the proceeding. The docket entries enclosed provide
    the dates of the hearings and the court reporter’s name. “Entire transcript,” “Entire trial” or “All
    proceedings” is not sufficient information to process your transcript order.
    The transcript designation should be e-filed. The event is located under “Appeal Documents; 9CCA
    Transcript Designation of Record on Appeal”. Official Court Reporters will receive notification via ECF. You
    must mail a copy to contract Court Reporters. You must contact the Court Reporter to make financial
    arrangements.
    TRANSCRIPTS FILED PRIOR TO APPEAL:

    If a hearing transcript has been filed prior to the appeal, you should designate the hearing date if you are
    considering it to be part of the record. Also, please indicate on the transcript and designation form that
    the transcript has already been filed.
    Thank you for your assistance. If you have any question, please call.

    Very truly yours,

    81,7('67$7(6',675,&7&2857

    2IILFHRIWKH&OHUN
    Appeal Deputy Clerk
        Case 1:19-cv-03040-SAB    ECF No. 63   filed 05/06/19   PageID.2359 Page 2 of 2

                                 COURT REPORTERS
KIMBERLY ALLEN                   RACHAEL HALL-NELSON            BETTY SITTER
U.S. District Court              6820 N. Standard St.           12308 East Fourth Avenue
825 Jadwin Avenue, Suite 174     Spokane, WA 99208              Spokane, WA 99216
Richland, WA 99352               509-998-9534                   509-413-3003
509-943-8175
                                 RENE’ LaCOURSIERE/             STEPHANIE SMITHSON
TOPPER BAKER                MARILYNN McMARTIN              c/o 0RUJDQ5HLG
c/o 0RUJDQ5HLG           Affiliated Court Reporters     U.S. District Court
U.S. District Court             P.O. Box 994                   P.O. Box 1493
P.O. Box 1493                   Yakima, WA 98907               Spokane, WA 99210
Spokane, WA 99210               509-966-6787 or 800-548-2678   509-458-3400
509-458-3400
                                 PHYLLIS LYKKEN - Yak           JODY POPE/GAIL PARRISH
DORENE BOYLE                     DANI JEAN CRAVER - Yak         d’ANNE MEYERS
P.O. Box 1701                    Central Court Reporting        Snover Court Reporting, Inc.
Yakima, WA 98907                 P.O. Box 8029                  505 North Argonne Road
509-457-6741                     Yakima, WA 98908               Suite A201
                                 509-457-3377                   Spokane Valley, WA 99212
A0< J. B52:1                                                    509-467-0666
1816 S. Conklin Rd.             JULIE McCAUGHAN
Spokane Valley, WA 99037        M&M Court Reporting            TERRI ROSADOVELAZQUEZ
509-270-0146                     816 Sherman Avenue, Suite 7    8402 N. Forest Court
                                 Coeur d’Alene, ID 83814        Spokane, WA 99208
RONELLE CORBEY                   208-765-1700                   509-499-1390
U.S. District Court
                                 TAMMEY L. McMASTER
P.O. Box 700                                                    MARK SNOVER
                                 P.O. Box 1621
Spokane, WA 99210                                               U.S. District Court
                                 Mead, WA 99021
509-458-5283                                                    P.O. Box 1633
                                 509-465-1334
                                                                Spokane, WA 99210
DEBRA CLARK                      JORI MOORE                     509-458-3434
c/o0RUJDQ5HLG                3009 South 42nd Ave
U.S. District Court                                            DOROTHY R. STILES
                                 Yakima, WA 98903               FR0RUJDQ5HLG
P.O. Box 1493                   509-698-6207
Spokane, WA 99210                                              U.S. District Court
509-458-3400                                                    P.O. Box 700
                                 0211$-1,&.(621              Spokane, WA 99210
                                 %OXH+LOO&RXUW           509-458-3465
SAMANTHA DRUMMOND                5LFKODQG:$
3245 E. Armstrong Court                             $//,6216729$//$1'(5621
Coeur d'Alene, ID 83814                                         86'LVWULFW&RXUW
208-457-2597                     PATRICIA PULLO                 32%R[
                                 M&M Court Reporting            6SRNDQH:$
025*$15(,'                     816 Sherman Avenue, Suite 7    
ELECTRONIC RECORDER              Coeur d’Alene, ID 83814
U.S. District Court              208-765-1700                   LYNETTE WALTERS
P.O. Box 1493                                                   U.S. District Court
Spokane, WA 99210                ELIZABETH (Lisa) RACE          P.O. Box 2706
509-458-3400                     P.O. Box 4515                  Yakima, WA 98907
                                 West Richland, WA 99353        509-573-6613
                                 509-628-3621
      Revised //201
